Title: From Alexander Hamilton to Jedediah Huntington, 12 November 1801
From: Hamilton, Alexander
To: Huntington, Jedediah


New York November12: 1801
Dr. Sir
I take the liberty to ask the favour of your aid in respect to the inclosed notice from the Supreme Court of the UStates in the affair of the Schooner Peggy. It is to be delivered to the Agents of the Ship Trumball, who are Messieurs Howland and Allen and upon a copy of it an affidavit must be made before the District Judge of the UStates (who I am told resides at New London) that the original notice was served upon them at such a time and place according to the fact. You will much oblige me by having this done with care & by transmitting me without delay by post the Affidavit.
I think my memory does not disserve me as to the persons but I presume by the additional description of Agents of the Ship Trumball, you will easily be led to the real persons in case of any mistake. You will probably recollect that the Ship Trumball (Frigate) brought the Schooner Peggy a French Vessel as a prize into the Port of New London where she was libelled and tried before Judge Law.
I embrace with pleasure this occasion of renewing to you the assurances of an old friendship which no revolutions of times & events can alter. Very truly
Yr. Obed ser
A Hamilton
E Huntington Esq

